Citation Nr: 1213488	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  06-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation (rating) in excess of 20 percent for degenerative joint disease (DJD), status post left patellar tendon rupture repair.

2.  Entitlement to an increased evaluation (rating) in excess of 10 percent for right hip greater trochanteric bursitis.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1987 to January 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2005 and June 2006 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In April 2006, the Veteran testified at a personal hearing before a Hearing Officer at the RO.  A transcript is of record.  

In December 2008, the Board remanded these claims for additional development.  Once the development was completed, the case was returned to the Board, and the Board denied the claims in an August 2011 decision.  The Veteran appealed the August 2011 Board denial to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a January 2012 Joint Motion for Remand (Joint Motion), which vacated the August 2011 Board decision and remanded the matter back to the Board for development consistent with instructions provided in the Joint Motion.  

As mentioned in the Board's August 2011 decision, the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to an increased rating in excess of 20 percent for the service-connected right knee disability have been raised by the record (see statements dated May 2010 and October 2009, respectively), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left knee degenerative joint disease has been manifested by flexion to no worse than 75 degrees, extension to no worse than 0 degrees, decreased flexion and pain on repetitive motion, X-ray findings of degenerative changes, and no instability or subluxation.

2.  For the rating period on appeal prior to March 31, 2010, the Veteran's right hip greater trochanteric bursitis has been manifested by flexion to no worse than 120 degrees, extension to no worse than 0 degrees, abduction to no worse than 35 degrees, no pain on range of motion testing, including after repetitions, no incoordination, lack of endurance, or weakness, and negative X-ray studies.  

3.  For the rating period on appeal from March 31, 2010, forward, the Veteran's right hip greater trochanteric bursitis has been manifested by flexion limited to 50 degrees by pain and stiffness, with pain causing some functional limitation to the hip, no additional loss of motion on repetition, and negative X-ray studies.  


CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for an evaluation in excess of 20 percent for left knee degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011).

2.  For the increased rating period on appeal prior to March 31, 2010, the criteria for an evaluation in excess of 10 percent for right hip greater trochanteric bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5251, 5252, 5253 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent evaluation for right hip greater trochanteric bursitis have been met for the increased rating period on appeal from March 31, 2010, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5252 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely May 2005 letter, the Veteran was informed of the requirements needed to establish an increased evaluation for his knee and hip disabilities.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  A March 2006 notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.      

Next, the Board finds that the Veteran has been afforded an adequate examination on the issues of increased ratings for service-connected knee and hip disabilities.  VA provided the Veteran with examinations in May 2005, May 2006, and March 2010.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected knee and hip disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges the question as to the adequacy of the March 2010 VA examination with regard to the Veteran's hip disability expressed in the January 2012 Joint Motion.  Specifically, the Joint Motion noted that the VA examiner did not articulate if pain could impact the Veteran's right hip range of motion or result in functional limitation.  Given the partial grant of benefits based on the March 2010 VA examination herein, the Board finds that a new VA examination is not necessary to address that issue.   

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  In addition, in 2006, the Veteran applied for and was denied Social Security Disability benefits; a copy of that application and the underlying medical evidence (VA treatment reports) are of record.  Moreover, the Board finds that there has been substantial compliance with the directives of the Board's December 2008 remand.  Namely, a VA examination was scheduled and completed in March 2010, and, as discussed above, the examination is adequate for rating purposes.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Diagnostic Codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

The Veteran's hip disability has been evaluated under Diagnostic Code 5019, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  Diagnostic Code 5019 addresses bursitis, and diseases under this code are to be evaluated based on limitation of motion of the affected parts, as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5251, 5252, 5253), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.   

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Left Knee DJD, Status Post Patellar Tendon Rupture Repair 

Service connection was granted for degenerative joint disease, status post left patellar tendon rupture repair, in a May 1995 rating decision, based on X-ray findings of arthritis following a basketball injury and subsequent surgery to repair the patellar tendon.  A 10 percent evaluation was assigned under Diagnostic Code 5010, which addresses traumatic arthritis, based on no findings of compensable limitation of motion.  

The Veteran filed a request for a higher rating in April 2005, and the RO granted a 20 percent evaluation in the June 2006 rating decision that is the subject of this appeal.  Although the Veteran's limitation of motion did not meet the criteria for a rating in excess of 10 percent, the 20 percent evaluation was assigned under Diagnostic Code 5262, which addresses malunion of the tibia and fibula, based on findings of additional functional loss due to pain, intermittent swelling and locking, fatigability, weakness, loss of range of motion, and flare-ups of pain with increased activity.  The higher rating was made effective from April 19, 2005, the date the Veteran's request for a higher rating was received.  Thus, the question before the Board is whether a rating in excess of 20 percent is warranted for the left knee disability for the entire rating period on appeal.

Currently, the Veteran contends that his left knee occasionally gives out or buckles, that he has difficulty with prolonged standing or sitting, and that he experiences increased pain with activities such as walking, going up and down stairs, rising from a sitting position, and with various activities of daily living, particularly with going to the bathroom and taking a shower.  Moreover, the Veteran reports weakness, swelling, and popping in the knee, and pain with motion.  He avers that he has to wear a knee brace at all times.  

The Board has reviewed all evidence of record, regardless of when created, but will begin by discussing the evidence most pertinent to the increased rating period on appeal.  The Veteran was afforded a VA joints examination in May 2005, at which he reported that he was a student in a local technical college, pursuing a course on diesel mechanics.  He complained that he had experienced more pain and swelling in his left knee since the last VA examination (May 2003), and that, after standing for three hours, his left knee would ache such that he would have to sit for half an hour to rest.  The Veteran reported that the pain would rise to a level of 5 out of 10 in severity with associated swelling, and that during these flare-ups he would limp a bit.  The Veteran denied weakness and locking, though he reported occasional buckling.  He reported that he had not received medical care for the knee since the prior VA examination, though he reporting seeking care in VA's emergency room on one occasion (the VA examiner noted he was unable to find such an entry in the VA treatment records).  The Veteran stated that he could walk upwards of a mile.  He wore a support sleeve for the knee and denied use of a cane or corrective shoes.  He also denied dislocation or subluxation of the left knee, and stated that the knee did not interfere with activities of daily living.   

On objective examination in May 2005, the VA examiner noted some swelling in the left knee and mild crepitus.  The ligaments were intact and McMurray's sign was negative.  The Veteran did not walk with a limp, even after sitting for over 40 minutes, and range of motion was measured 0 to 130 degrees.  There was mild pain upon repetition of flexion and extension.  An X-ray study revealed degenerative arthritis and calcifications of the patellar and quadriceps tendon.   

Two days later and still in May 2005, at a follow-up evaluation in a VA primary care outpatient clinic, the Veteran reported left knee pain and swelling.  The left knee was found to have normal motion with no effusion and it was not tender to palpation. 

In December 2005, the Veteran sought emergency room treatment for the right knee, after slipping and falling on what he reported was ice on a stair.  The emergency room treatment reports, the subsequent surgery report, and physical therapy reports are of record and they contain no reference to the Veteran's service-connected left knee disability, other than a January 2006 physical therapy notation that the left knee had strength and motion that was WFL (within full limits). 

In April 2006, the Veteran submitted a claim seeking service connection for a right knee disability, reporting for the first time in the record that his left knee had given out, causing him to fall and injure the right knee.  Along with his claim, the Veteran submitted a statement from his aunt in which she wrote that, while the Veteran was visiting her, he complained of leg pain.  His aunt wrote that, while taking the Veteran home, his leg gave out, and she called the ambulance because the other leg folded under him.  

Later in April 2006, but after the claim had been received by the RO, the Veteran telephoned the VA medical center's nursing triage and reported over the telephone that he was experiencing left knee pain, that he began experiencing this pain recently, and that around Christmas that he had fallen on "it."  He further reported swelling, redness, and occasional buckling of the knee.  He was advised to apply moist heat, and the registered nurse indicated she would send a note to his primary care physician for a follow-up, noting that the Veteran was taking Gabapentin for neuropathy.  

Still in April 2006, the Veteran had a follow-up appointment with the primary care clinic and reported pain and swelling throughout the week prior.  He reported that the pain and swelling were worse with activity, and also reported stiffness. The clinician found range of motion limited by pain, tenderness to palpation of the supra and inferior medial patellar area, and no swelling.  The doctor assessed left knee bursitis and prescribed Motrin. 

In May 2006, the Veteran was afforded another VA joints examination.  The Veteran now reported his left knee pain had a constant nagging pain at a level of 10 out of 10.  He used a brace that he bought for himself, and he reported the left knee had both locked and gave out in December 2005, causing him to fall and injure his right knee.  He also now reported that his left knee experienced weakness, stiffness, swelling, locking, and fatigability, yet he stated that he had not sought any medical treatment for the knee since May 2005.  He reported flare-ups of left knee pain "all the time" that lasted for a few hours.  He also reported that, as a result of the flare-ups, he missed work and was "kicked out" of school in February 2006.  He denied using crutches, a brace, cane, or corrective shoes.  He denied dislocation and subluxation.  Upon objective examination, the examiner did not find any swelling on the left knee, though there was crepitus.  There was tenderness along the medial joint line.  McMurray's sign was positive.  His gait was normal heel to toe.  The range of motion for the left knee was 0 to 110 degrees, though with repetition, flexion decreased to 100.  The examiner noted that he felt the Veteran was not giving his best effort during range of motion testing.  Ligaments were stable.  An X-ray study revealed hypertrophic degenerative changes in the supra and infrapatellar region of the knee. 

Later in May 2006, the Veteran attended a follow-up appointment at the VA Medical Center for his right knee.  He presented ambulating without assistive devices.  It was noted that his left knee had range of motion from 0 to 115 degrees in supine position, and that he complained of increased pain with left knee flexion.  He also complained of tenderness around the left patella.  

In June 2006, the RO granted service connection for the right knee disability, as secondary to the left knee disability, and increased the disability rating for the left knee to 20 percent, effective the date of claim for increase in April 2005. 

The VA treatment reports dated after June 2006 contain only scattered references to the left knee.  A June 2006 orthopedic note focuses on the right knee, but indicates that the Veteran was only wearing a brace on the right knee at the time (and not the left knee).  A July 2006 primary care outpatient evaluation noted he remained tender along the medial aspect of the left knee and left knee arthralgia was assessed.  Though the Veteran received both inpatient and outpatient VA treatment for a variety of disorders and following injuries, an internal medicine note in March 2007 observed there was no lower extremity edema, and there was normal range of motion and strength.  In November 2006, the Veteran was hospitalized for seizures, and it was noted that, prior to admission, he was independent with all activities of daily living and did not use any assistive devices for ambulation.  Another March 2007 observation, while the Veteran continued to receive inpatient care following a seizure, observed his gait was normal.  In June 2008, he sought medical treatment after slipping and falling in the rain; however, the treated injuries were to the right ear, right side of the face and the left forearm.  In November 2008, he sought emergency medical treatment following an assault by a group of teenagers who kicked him while he was on the ground.  There were no complaints about the left knee.  In May 2009, he sought emergency room treatment after having been beaten with a two-by-four.  He reported injuries to the neck, right shoulder, and right leg.  There were no complaints about the left knee.  In October 2009, he presented to the VA Medical Center in Washington State to begin care there following his relocation.  He reported his pain level was a 4 out of 10 in severity, and his prescription for Motrin was renewed; however, there were no complaints about the left knee itself.  In December, he attended a follow-up appointment at the primary care clinic for other disorders and identified his level of pain as zero. 

In February 2010, the Veteran sought treatment at the primary care clinic for left knee pain, reporting worsening pain during the last month.  The VA clinician found no joint effusion, no joint deformity, and no instability.  The clinician did refer the Veteran to physical therapy for strengthening exercises and ordered hinged knee braces.  An X-ray study revealed mild to moderate degenerative changes. 

In March 2010, the Veteran was afforded another VA joints examination, as requested by the Board in its December 2008 remand order.  The claims file was reviewed and was referred to in the report.  The Veteran reported that he had worked temporary jobs in a factory until 2005, that he was currently unemployed, and that he was not receiving Social Security Disability benefits.  The Veteran described the pain in his left knee as between 5 and 7 out of 10, and stated that his left knee would buckle and give way, causing him to fall; he clarified that he had had one fall in the past year due to giving way of the left knee.  He reported that the left knee pain occurred day and night and was relieved by rest, that his lower extremities felt weak, and that he felt fatigue.  He reported occasional swelling of the knees, as well as a popping sensation in the anterior knees in the area of the patellofemoral joints.  He also reported that walking short distances made the pain worse, as did going up and down stairs, getting up from a chair, getting off the toilet, out of the tub, getting dressed, crouching, kneeling, housework, and shopping.  He wore bilateral knee braces to the examination and reported they had been provided to him by VA two months prior.  He did not use a cane, but reported having used one prior to moving to Washington State.  He reported increased stiffness and pain in his knees during the last year or two.

Upon objective examination in March 2010, the examiner observed the Veteran did not flex his left knee more than 30 degrees while seated, reporting increased pain in both his knees and hips if he flexed further.  The left knee pain was 5 out of 10, now an hour after taking his pain medication.  He had difficulty getting up from a seated position, pushing off the arms of the chair to get to a standing position, and keeping his left knee flexed no more than 30 degrees. He walked down the hall, approximately 50 feet, slowly and with short steps.  The Veteran reported he could not tolerate sitting more than 15 minutes or walking more than half a block.  The examiner noted significant muscle atrophy on the thighs and legs.  The left knee was tender on the anterior, medial, lateral, and posterior sides.  The examiner found there was overreaction to touching the skin.  The left knee had active extension, but flexion was limited to 75 degrees.  Following three repetitions, there was no loss of range of motion.  The examiner noted that he could not evaluate endurance due to muscle atrophy and weakness, but noted no incoordination.  The examiner further stated, however, that pain had the greatest functional impact on the left knee, and that functional impairment of the left knee was severe.  The examiner did not find laxity of the ligaments in the left knee.  He completed his assessment noting he did not find subluxation or any instability in the left knee. 
     
On the issue of whether the Veteran is entitled to an increased evaluation in excess of 20 percent for the service-connected left knee degenerative joint disease (status post left patellar tendon rupture repair) based on the evidence of record relevant to the rating period on appeal, outlined above, the arthritis is rated at 20 percent under Diagnostic Code 5262, which contemplates impairment of the tibia and fibula due to malunion or nonunion.  Under Diagnostic Code 5262, a 10 percent evaluation is assigned when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent evaluation is assigned when there is moderate knee or ankle disability; a 30 percent evaluation is assigned when there is marked knee or ankle disability; and a 40 percent evaluation is assigned when there is nonunion of the tibia and fibula with loose motion that requires a brace.  38 C.F.R. § 4.71a.  

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 20 percent for left knee degenerative joint disease for the entire rating period on appeal, including no separate disability rating based on claimed instability of the left knee.  The Veteran's degenerative joint disease of the left knee cannot be characterized as manifesting in marked knee disability, so as to warrant a rating higher than 20 percent under Diagnostic Code 5262, based on the evidence outlined above.  Rather, the weight of the competent evidence demonstrates, at worst, moderate knee disability.  Characteristics of arthritis, such as painful or limited motion, weakness, swelling, and fatigability have been mild to moderate or intermittent in nature, and incoordination, deformity and atrophy of disuse have been absent.  The Veteran reported pain at a level of 5 out of 10 in severity at the May 2005 VA examination, and stated that he could stand for three hours before he had to sit down due to knee pain.  He also denied weakness.  Two days later, he had normal motion with no effusion or tenderness.  At the May 2006 VA examination, flexion decreased by 10 degrees with repetition, but the examiner noted that the Veteran did not appear to be giving his best effort in testing.  VA treatment records from June 2006, forward, contain little reference to left knee pain, weakness, or other knee problems, and in December 2009, he rated his overall pain level at zero.  In February 2010, a VA clinician found no joint effusion or deformity.  Further, at the March 2010 VA examination, the Veteran reported only occasional swelling.  

In sum, the evidence of record demonstrates moderate, but not severe, disability of the left knee for the entire rating period.  Indeed, the paucity of documentation of complaints of left knee problems in the VA treatment records from June 2006, forward, in the context of complaints of a myriad of other medical problems, speaks to the lack of evidence of a severe disability of the left knee.  Based on this evidence, the Board finds that for the entire rating period on appeal the Veteran's service-connected left knee degenerative joint disease has been manifested in disability that can be characterized as no more than moderate, so a rating higher than 20 percent is not warranted under Diagnostic Code 5262.  38 C.F.R. § 4.71a.    

The Board acknowledges and has weighed and considered the Veteran's current contentions that his left knee disability impacts his daily activities.  In particular, as the January 2012 Joint Motion pointed out, at the May 2006 VA examination, the Veteran reported that he had difficulty taking a shower, and that his brother helped him with cooking, cleaning, laundry, snow blowing, and cutting grass.  In addition, at the March 2010 VA examination, the Veteran stated that he experienced increased pain when walking short distances, getting off the toilet, getting out of the tub, getting dressed, crouching, kneeling, doing housework, and shopping.  

However, the Board finds that the Veteran's assertions of impact on daily activities due to the left knee disability, which were more recently made for VA disability compensation purposes, are inconsistent with, and outweighed by, other lay histories by the Veteran during treatment and medical evidence indicated for treatment purposes.  The recent list of these daily activities that the Veteran has made specifically for VA disability compensation purposes stands in stark contrast to the silence by the Veteran during treatment, as well as inconsistent histories reported by the Veteran.  Namely, at the May 2005 VA examination, the Veteran stated he could walk upwards of one mile, and specifically stated that the left knee did not interfere with daily activities.  Moreover, at the May 2006 VA examination, he reported independence in activities of eating, grooming, and upper and lower body dressing.  A November 2006 VA hospitalization note indicates that, prior to his admission, he had been independent with all activities of daily living.  He began his care with the current VA medical center in October 2009, and, as recently as December 2009, reported no pain at all to the left knee.  He sought treatment from a VA clinician for back pain in January 2010, and, in February 2010, he complained of worsening left knee pain, yet in none of these clinic visits is there an articulated complaint of difficulty getting off the toilet, getting out of the tub, dressing, crouching, kneeling, doing housework, or shopping.  Nor was there an observation by any objective source of the Veteran walking very slowly and being only able to take small steps, as observed at the March 2010 VA examination.  The Veteran also denied to the March 2010 VA examiner any past history of problems with addiction to alcohol, which is contradicted by nearly 10 years of VA treatment reports from two VA medical centers.  As the Board finds the Veteran's statements are inconsistent with his own histories and complaints made for treatment purposes, and are inconsistent with the objective record, the assertions of impact on daily living are not credible and are of very little probative value, so do not support an increased rating for the left knee disability. 
  
The Board has also considered whether any other diagnostic code would allow for an increased rating for the Veteran's left knee degenerative joint disease, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.  Diagnostic Code 5260 contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  38 C.F.R. § 4.71a.  In this case, the evidence shows that the Veteran had flexion to no worse than 75 degrees throughout the rating period on appeal.  Moreover, both the May 2005 and March 2010 VA examiners noted that there were no additional limitations after three repetitions of range of motion, and, at the May 2006 VA examination, repetition resulted in a decrease of flexion to 100 degrees.  The May 2005 VA examiner also noted pain on repetition, but no loss of motion.  Thus, even if pain is taken into account, there is no credible evidence of record demonstrating flexion limited to 60 degrees or less (the minimum criterion for a noncompensable evaluation under Diagnostic Code 5260).  As the criteria for even a 20 percent disability rating under Diagnostic Code 5260 (limitation of flexion to 30 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 20 percent under Diagnostic Code 5260 for degenerative joint disease of the left knee for any period.  38 C.F.R. § 4.71a.

Next, Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  38 C.F.R. § 4.71a.  In this case, the Veteran's knee extension was to 0 degrees throughout the rating period on appeal, as measured in May 2005, May 2006, and March 2010.  In addition, no other evidence of record shows extension measured to less than 0 degrees.  As the criteria for even a noncompensable disability rating under Diagnostic Code 5261 (limitation of extension to 5 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 20 percent under Diagnostic Code 5261 for arthritis of the left knee for any period.  38 C.F.R. § 4.71a.

The Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of either flexion or extension to a compensable degree; thus, assignment of separate evaluations for limitation of flexion and extension of the left leg is not appropriate here.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

The Board next finds that the evidence weighs against an increased rating under DC 5003 for left knee degenerative joint disease, including the pain and noncompensable limitation of motion the Veteran has reported.  The Veteran is already assigned a 20 percent evaluation for the left knee based on moderate disability; because there is only one major joint involved (the knee), and there are no incapacitating exacerbations, a 10 percent rating for the left knee is the maximum available schedular disability rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a. 

Diagnostic Code 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  As the left knee degenerative joint disease is already rated 20 percent disabling, and a 10 percent rating is the maximum rating provided for arthritis of a major joint under Diagnostic Code 5003, a rating in excess of 20 percent is not possible under Diagnostic Code 5003.

The Board has also considered whether any separate ratings are available based on the evidence.  The Board has considered whether any other diagnostic code would allow for a separate disability rating for instability asserted to be associated with the Veteran's left knee disability.  Diagnostic Code 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98 (when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain).

Although the Veteran reported that his left knee gave out in December 2005 (causing injury to his right knee) and occasional giving out since that time, no ligament instability has been found on any examination throughout the rating period on appeal, and the reports of instability have been attributed to other, non-service-related causes of alcohol abuse and peripheral neuropathy.  All three of the VA examiners noted intact and stable ligaments on clinical testing in May 2005, May 2006, and March 2010.  The Veteran told the March 2010 VA examiner that he had only experienced one episode of his knee giving out in the last year.  

The Board find the Veteran not credible regarding his report of the left knee giving out in December 2005, as the VA emergency treatment records related to that injury show that the Veteran repeatedly state for treatment purposes that he slipped on icy stairs, and do not mention any left knee instability or left knee involvement in the fall.  Indeed, the Veteran did not mention the left knee giving way until he filed his claim for service connection for the right knee based on the December 2005 injury.  

The Board acknowledges that the VA clinician in February 2010 found no deformity and no instability, and yet the clinician ordered hinged knee braces (for both knees) and referred to the Veteran to physical therapy for strengthening exercises.  The Board does not find this a contradiction, but, rather, in keeping with the numerous VA treatment reports of record that detail the Veteran's extensive, other disorders.  VA treatment reports dated February 2002 noted the VA clinicians' assessment of (non-service-related) peripheral neuropathy with muscle atrophy, in both legs, as likely secondary to the Veteran's (non-service-related) alcohol use.  

At a May 2005 primary care evaluation, which was a follow-up for the peripheral neuropathy, the Veteran reported that his neuropathy had spread from his feet up to the thighs.  The clinician noted decreased sensation in both feet, again also possibly alcohol induced.  In January 2007, in a follow-up evaluation for his recent inpatient treatment for alcohol withdrawal seizures, the primary care clinician again noted he had alcoholic neuropathy and painful feet.  In March 2007, the Veteran was again admitted for seizures and the physical assessment noted decreased bulk in the lower extremities and that his motor strength was diminished for all extremities.  A November 2007 evaluation noted the neuropathy and muscle wasting had been attributed to his past alcohol use; however, other etiologies were still to be explored.  The March 2010 VA examiner noted muscle atrophy in the thigh and leg that was already noted and evaluated over the years in VA treatment records and attributed to the Veteran's past use of alcohol.  The Veteran is not service connected for peripheral neuropathy, for the numbness and pain in his feet (see August 2003 RO rating decision), or for alcohol abuse. 

The February 2010 VA clinician did not attribute the need for a hinged brace to instability or deformity, as the clinician did not find deformity or instability, but instead referred the Veteran for muscle-strengthening exercises; therefore, the Board finds that the weight of the evidence shows that the prescription of the hinged brace is not due to the Veteran's service-connected left knee disability.  Moreover, the prescription of a brace, in the absence of findings of left knee instability or credible reports of instability, and in the context of other disorders for which a knee brace would likely have been prescribed, does not establish the presence of at least mild left knee instability to warrant a separate 10 percent disability rating under Diagnostic Code 5257.  
  
The Board has also considered whether any other diagnostic code would allow for an increased rating based on instability of the left knee.  Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  Although the Veteran reported some episodes of locking of the left knee, X-ray studies have revealed no evidence of dislocation of the left meniscus in this case, so this code does not apply.  Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  Diagnostic Code 5263 does not apply, as there is no evidence of genu recurvatum.   38 C.F.R. § 4.71a.

In this case, the Veteran is assigned a 20 percent evaluation under Diagnostic Code 5262 for left knee degenerative joint disease (arthritis).  As discussed above, despite his reports of instability, particularly that his knee gave out in December 2005 and occasionally since that time, there have been no findings of instability of the ligaments on clinical evaluation throughout the rating period on appeal.  Moreover, as already discussed, the December 2005 VA treatment records do not document any left knee involvement in the December 2005 right knee injury.  The Board acknowledges the 2006 VA examiner's inartful conclusion that appeared to suggest the left knee had instability; however, upon a complete review of the claims file, and the 2006 examiner's own objective examination that found no instability in the left knee, it is apparent the clinician was referring to the Veteran's subjective account of his left knee having buckled, such that he fell in late December 2005 and ruptured the tendon in his right knee.  The Board finds the only evidence of left knee instability is the scattered subjective complaints of the Veteran over many years.  These scattered subjective complaints are outweighed by the numerous objective findings of no instability and no subluxation of the left knee.  Thus, the weight of the evidence is against a finding of even slight instability of the left knee to warrant a separate 10 percent disability rating under Diagnostic Code 5257.  For these reasons, a separate rating for left knee instability is not warranted for the entire rating period on appeal.  38 C.F.R. § 4.71a. 

Right Hip Greater Trochanteric Bursitis

The Veteran contends that his right hip disability, right hip greater trochanteric bursitis, is very painful, and warrants a rating in excess of 10 percent.  Service connection was granted for right hip greater trochanteric bursitis in a June 2003 rating decision, and the RO assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5019.  The Veteran filed a claim for increased rating in April 2005.  

The Board will begin by reviewing the evidence most pertinent to the rating period on appeal.  As part of the Veteran's April 2005 claim for increase, he was afforded a VA joints examination in May 2005.  The X-ray study of the right hip was normal.  The Veteran that, after standing for three hours, he had to shift his weight to the right leg to relieved left knee pain, which caused pain in the right hip area.  He stated that the hip pain would rise to a level of 5 out of 10 in severity, and that eventually, he had to sit down for 30 minutes to obtain relief of both the left knee and hip pain.  He reported no subsequent care for the hip since the last VA examination (May 2003), stated that he did not use any medication for the hip, and denied buckling, weakness, instability, and interference with activities of daily living.  He stated he was able to walk one mile without any problems.  The examiner noted the Veteran did not walk with a limp.  Range of motion testing revealed flexion of the hip to 130 degrees, extension to 25 degrees, abduction to 35 degrees, adduction to 20 degrees, external rotation to 60 degrees, and internal rotation to 30 degrees, all without pain, including after repetition.  The VA examiner diagnosed bursitis of the right hip. 

Two days later, still in May 2005, the Veteran attended a follow-up evaluation at the VA Medical Center's Primary Care Outpatient clinic.  He reported intermittent pain in the right hip.  Clinical evaluation of the hip was normal. 

In December 2005, the Veteran fell and underwent a right knee patellar tendon repair.  Following the surgery, he was directed to physical therapy, which he periodically attended.  A January 2006 physical therapy report indicates right hip strength was within full limits. 

In May 2006, the Veteran was afforded another VA joints examination.  He reported that his right hip pain was worse since the last examination, with the pain at a constant level of 10 out of 10 in severity.  He further reported that he took Motrin as needed for the pain, and claimed he could not sleep on his right side, though he had not sought medical treatment for the right hip since the last VA examination in May 2005.  The VA examiner observed no swelling or edema, and noted that the Veteran had a normal heel-toe gait.  There was tenderness on the lateral aspect of the hip.  Range of motion testing revealed flexion from 0 to 120 degrees, extension from 0 to 25 degrees, abduction from 0 to 35 degrees, adduction from 0 to 20 degrees, external rotation from 0 to 15 degrees, and internal rotation from 0 to 30 degrees.  Upon repetition, there was no increase in pain or decrease in range of motion, lack of endurance, lack of incoordination, or weakness noted.  The examiner assessed bursitis of the right hip, stable since the last rating examination (May 2005).  With regard to both the left knee and hip disabilities, the examiner further noted that the Veteran was independent with activities of daily living such as eating, grooming, and upper and lower body dressing.  However, the Veteran had difficulty with taking a shower, and his brother helped with cooking, cleaning, laundry, snow blowing, and cutting grass.      

Following the May 2006 VA examination, the Veteran continued to seek VA medical treatment for several other disorders, to include in-patient treatment; however, his right hip bursitis was rarely mentioned.  In July 2006, a VA clinician noted pain in the right hip upon flexion; the right hip disorder was assessed as arthralgia and the clinician recommended he continue to use ibuprofen and Gabapentin.  VA treatment records for the remainder of 2006 and up until the next VA joints examination in March 2010 record a variety of treatment for several disorders, but there was no complaint of right hip pain, nor any request for treatment for right hip pain that the Veteran had described as a constant 10 out of 10 in severity in April 2006.  Indeed, the Veteran reported to the clinicians at a December 2009 VA primary care evaluation that his level of pain was zero (0). 

In March 2010, the Veteran was afforded a VA joints examination as directed by the Board's 2008 remand instructions.  The Veteran reported right hip pain at a level of 5 out of 10 in severity, and stated that it occurred both day and night.  Pain throughout the examination remained at a level of 5 out of 10, one hour after taking pain medication.  Treatment for the hip entailed pain medication and ice.  In the previous year or two, he noticed increased pain and stiffness in his hip, and he reported difficulty with ambulation. 

Upon objective examination in March 2010, the examiner noted the Veteran had difficulty getting up from a seated position, and, after being seated for 15 minutes, he could not flex his hips to more than 45 to 50 degrees.  He did not flex the hips to more than 30 degrees while seated.  He indicated that he experienced increased pain in his hip and knees if he tried to flex further; he also reported that stiffness limited his motion.  Extension was to 0 degrees.  Abduction was limited to 20 degrees, with pain greater in the right hip than left, and adduction was limited to 10 degrees with a feeling of tightness and stiffness as well as right hip pain.  Internal and external rotation was done with the legs fully extended, and the Veteran reported no hip pain at 20 degrees.  The examiner did not observe any additional loss of range of motion due to pain with three repetitions.  As noted above, the examiner observed the weakness of the muscles of the Veteran's thighs, and weakness in the ability to flex the hips, observing that the Veteran had to hold onto his thighs with his hands to achieve hip flexion.  Endurance could not be tested due to significant stiffness.  There was no incoordination, and the examiner found pain to have the greatest functional effect on the Veteran's right hip.  The examiner assessed moderate functional impairment of the right hip.  An X-ray study found that alignment was maintained, there was no fracture or dislocation, no soft tissue abnormality, and no abnormal calcification. 

On the issue of whether the Veteran is entitled to an evaluation in excess of 10 percent for his right hip bursitis based on the evidence of record relevant to the rating period on appeal, outlined above, the right hip bursitis is rated analogously to degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint involved is noncompensable, a 10 percent evaluation applies for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the hip is a major joint.  38 C.F.R. § 4.45 (2011). 

Limitation of motion of the hip and thigh are rated under Diagnostic Codes 5251, 5252, and 5253.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5251, which contemplates limitation of extension of the thigh, a maximum 10 percent rating is warranted when extension is limited to 5 degrees.  Under Diagnostic Code 5252, which contemplates limitation of flexion of the thigh, a 20 percent rating is warranted if flexion is limited to 30 degrees, and 10 percent rating is assigned when flexion is limited to 45 degrees.  Under Diagnostic Code 5253, which contemplates impairment of the thigh, a 20 percent disability rating is warranted for limitation of abduction, where motion is lost beyond 10 degrees, and a 10 percent rating is assigned when there is limitation of adduction of the thigh and inability to cross the legs, or when there is limitation of rotation of the thigh, and inability to toe-out more than 15 degrees in the affected leg.  38 C.F.R. § 4.71a (2011).  Normal range of motion in the hip consists of flexion to 125 degrees and abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2011). 

Malunion of the femur with slight hip disability warrants a 10 percent rating, and with moderate hip disability warrants a 20 percent rating.  Ratings higher than 10 percent are also provided for fracture of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Rating Period prior to March 31, 2010

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for right hip greater trochanteric bursitis for the rating period prior to March 31, 2010.  At the May 2005 and May 2006 VA examinations, the Veteran was able to flex the hip to 130 degrees and 120 degrees, respectively.  Extension at the 2005 and 2006 VA examinations was to 0 degrees, and abduction was to 35 degrees.  The 2005 VA examiner noted the absence of pain during range of motion testing, including after repetition, and the 2006 VA examiner noted that, upon repetition, there was no increase in pain or decrease in range of motion, lack of endurance, lack of incoordination, or weakness.  Even if limited motion due pain, based on the Veteran's subjective complaints, or other factors, such as stiffness or weakness, is taken into consideration, the left knee range of motion, including flexion, extension, abduction, adduction, and rotation, as demonstrated during the period on appeal prior to March 31, 2010, does not even meet the criteria for the currently assigned 10 percent evaluation for right hip bursitis.  

Moreover, X-ray studies of the hip during the period on appeal prior to March 31, 2010 were normal, only one major joint (the right hip) has been found to be affected by the greater trochanteric bursitis, and there have been no incapacitating episodes.  Based on this evidence, and given the absence of any other limiting factors such as weakness, fatigability or incoordination, the Board finds that, for the rating period on appeal prior to March 31, 2010, the Veteran's right hip bursitis has not manifested in limited function that meets or more nearly approximates the criteria for an evaluation in excess of 10 percent, so a rating higher than 10 percent is not warranted for this period under Diagnostic Codes 5019, 5003, 5251, 5252, or 5253.  38 C.F.R. § 4.71a.    

In so finding, the Board has taken into account the Veteran's assertion that his right hip disability is worse; however, the Board finds the probative value of his statements to be outweighed by the more specific, measured findings on the multiple VA examinations of record, including with notations of pain and limiting factors, each of which shows less limitation in motion than is warranted for an increased rating in excess of 10 percent.  

Moreover, the Board acknowledges the Veteran's complaint of being unable to sleep on his right side at the 2006 VA examination, as noted in the Joint Motion; however, the Board finds that this complaint does not constitute functional impairment as the regulations likely envisioned, in that "functional" implies limitation in the execution of conscious, exertional activity, as opposed to passive modifications in behavior such as assuming a different sleeping position to avoid the elicitation of symptoms.  Moreover, the 2006 VA examiner noted that the Veteran was independent in many of his daily activities, with limitations being primarily attributed to the left knee disability.  Further, as discussed above, the Veteran's reports of impairment in activities of daily living are inconsistent with his other, more probative reported histories made for treatment purposes, and with the other findings of record.  In short, taking into account functional impairment, the Board finds that right hip flexion, extension, abduction, etc., are not limited to the extent such that they more nearly approximate the measures for a rating in excess of 10 percent under Diagnostic Codes 5251, 5252, or 5253.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. at 204-7. 

Rating Period from March 31, 2010

Next, after a review of all the evidence, lay and medical, the Board finds that, with considerations of additional limitation of motion due to pain and stiffness (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence is at least in relative equipoise as to whether an increased rating of 20 percent under DC 5019 for right hip greater trochanteric bursitis is warranted for the rating period on appeal from March 31, 2010, forward.  Specifically, the March 2010 VA examiner measured only 45 to 50 degrees of flexion of the hip with increased pain and stiffness with greater flexion.  Moreover, the VA examiner opined that pain had the greatest functional effect on the Veteran's hip.  Although some of the limitation in flexion may be attributed to atrophy of the thigh muscles (which, as discussed above, has been found to be a result of alcoholism, and not of any service-connected disability), the Board will resolve any doubt in favor of the Veteran to find that the evidence is at least in relative equipoise as to whether a rating of 20 percent is warranted under DC 5252 for limitation of flexion of the thigh for the period from March 31, 2010.  As discussed above, a 10 percent rating is assigned under DC 5252 when flexion is limited to 45 degrees, and the next higher 20 percent evaluation is assigned when flexion is limited to 30 degrees.  In light of the 2010 VA examiner's notations of pain and stiffness on flexion, and dramatic difference in flexion measured at the 2010 VA examination (45 to 50 degrees) versus that measured in 2005 (130 degrees) and 2006 (120 degrees), the Board will apply the benefit of the doubt in the Veteran's favor and finds that a 20 percent evaluation is warranted for the period on appeal from March 31, 2010, forward, under Diagnostic Codes 5019 and 5252.  38 C.F.R. § 4.71a.   

The Board has considered whether any other diagnostic codes would allow for higher ratings for the rating period on appeal.  The evidence does not show, and the Veteran does not contend, that his right hip is ankylosed, or that he has a flail hip joint, impairment of the femur involving malunion of the femur, or fracture of the femur with nonunion.  In fact, no examiner found malalignment.  For these reasons, the Board finds that a rating in excess of 10 percent prior to March 31, 2010, and in excess of 20 percent from March 31, 2010, forward, under Diagnostic Codes 5250, 5254, or 5255 (2011) is not warranted by the evidence, even with considerations of additional limitations of motion and function due to such factors outlined in 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.

In sum, the preponderance of the evidence shows that the Veteran's right hip disability does not more nearly approximate the criteria for a rating higher than 10 percent for the rating period prior to March 31, 2010.  However, resolving reasonable doubt in favor of the Veteran, the Board finds that a higher 20 percent rating for right hip greater trochanteric bursitis is warranted for the rating period on appeal from March 31, 2010, forward, under Diagnostic Codes 5019 and 5252.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 
 
Extraschedular Considerations 

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's left knee and right hip disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's left knee and right hip disabilities have manifested in arthritis or bursitis, limitation of motion, including due to pain, stiffness, and weakness.  The schedular rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for such noncompensable limitation of motion due to painful arthritis (DC 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5251, 5252, 5253, 5256, 5260, 5261), including motion limited due to orthopedic factors such as pain, stiffness, and weakness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  

In this case, comparing the Veteran's disability level and symptomatology of the left knee and right hip to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the arthritis and bursitis of the left knee and right hip, respectively, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation in excess of 20 percent for degenerative joint disease, status post left patellar tendon rupture repair, is denied.

An increased evaluation in excess of 10 percent for right hip greater trochanteric bursitis, for the rating period on appeal prior to March 31, 2010, is denied; a 20 percent evaluation, for the rating period from March 31, 2010, is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


